Citation Nr: 1022138	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-38 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from June 1952 to 
June 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's hearing loss 
was the result of military noise exposure.

2.  The evidence demonstrates that the Veteran's tinnitus was 
the result of military noise exposure.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  Criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The Board notes, at the outset, that the Veteran's service 
medical records were among those presumably lost in a fire at 
the National Military Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  The Board has kept this 
unfortunate situation in mind while addressing the veteran's 
claims, and realizes that in such situations there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran contends that he has hearing loss and tinnitus as 
a result of military noise exposure.  In his notice of 
disagreement, the Veteran explained his extensive military 
noise exposure, stating that during his training he was 
constantly on the rifle ranges firing an M-1 rifle, an M-1 
grenade launcher, and machine guns.  He added that they were 
never provided any hearing protection.  Additionally, the 
Veteran indicated that he was required to maneuver through 
the infiltration course on more than one occasion where he 
was subjected to constant loud explosions from ammo pits, 
hand grenades, and rifle and machine gun fire.  The Veteran 
also reported that they were required to dig a fox hole and 
remain in it while tanks passed over top of them.  In 
particular, the Veteran recalled that the loudest weapon was 
the bazooka; and he remembered that on the several occasions 
that he fired the bazooka his ears would ring for a day or 
two.  As such, the Board will concede military noise 
exposure.

As noted the Veteran's service treatment records were 
destroyed and no treatment records were provided for many 
years after service, with the first medical evidence showing 
hearing loss appearing in June 2005, when a private 
audiologist diagnosed the Veteran with bilateral hearing 
loss.  Nevertheless, the Veteran has provided credible 
statements to indicate that he has had difficulty hearing for 
close to 30 years.

The Veteran underwent a VA examination in August 2006.  The 
examiner noted the Veteran's history of military noise 
exposure and the lack of hearing protection.  The results of 
the clinical testing are as follows, with pure tone 
thresholds recorded in decibels:

 


HERTZ



500
1000
2000
3000
4000
LEFT
30
45
55
70
70
RIGHT
35
50
60
60
55

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As such, the Veteran clearly has hearing loss for VA 
purposes.  However, the VA examiner was unwilling to 
speculate on the etiology of the Veteran's hearing loss and 
tinnitus without being able to review the Veteran's service 
treatment records.   

While it would be preferable to have the records, the fact 
remains that the records were regrettably destroyed in a 
fire, and this fact should not be held against the Veteran.   

The Veteran has provided credible statements regarding his 
military noise exposure.  He has not attempted to stretch the 
facts in any of his statements.  The Veteran reported at his 
VA examination that he experienced tinnitus 2-3 times per 
week lasting for 15-20 minutes at a time.  He indicated that 
this had been ongoing since at least the 1980s.  

In support of his claim, the Veteran submitted a medical 
opinion from a private audiologist.  The audiologist took 
note of the Veteran's military noise exposure and of the fact 
that the Veteran had no significant post service noise 
exposure.  The audiologist diagnosed the Veteran with 
moderately severe sensorineural hearing loss bilaterally and 
with tinnitus.  The audiologist then opined that the 
sensorineural component to the Veteran's hearing loss and 
tinnitus is more likely than not the result of his excessive 
noise exposure during his military service.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran's claim is supported by his 
credible statements and by a medical opinion of record; and 
no evidence has been presented to question the medical 
opinion.  While there was no evidence of hearing treatment 
for many years after service, the Veteran's current 
disabilities were related to service by a competent medical 
professional.  As such, the evidence for and against the 
Veteran's claim is at the very least in relative equipoise; 
and the benefit of the doubt rule mandates that the Veteran 
prevail in such a situation.

As such, the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus are 
granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals 




 Department of Veterans Affairs


